Citation Nr: 1530881	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to herbicide exposure, posttraumatic stress disorder (PTSD) and/or coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1964 to August 1968, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hypertension.  The Board remanded the claim for further development in February 2012 and May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must again be remanded in order to obtain additional medical records and an addendum opinion concerning the etiology of the Veteran's hypertension.

First, the evidence shows that as of June 2012, the Veteran was being treated by outside medical providers, including his primary care physician Dr. Weisberg and cardiologist Dr. Bennett, in connection with his hypertension and/or cardiovascular disorders.  There are no records from Dr. Weisberg in the claim file, and the most recent medical records from Dr. Bennett are from May 2007.  As these records may be relevant to the Veteran's claims, attempts should be made to obtain them.  

Moreover, an addendum opinion is necessary to adequately address the etiology of the Veteran's hypertension.  The Veteran was provided a VA examination in June 2014.  The examiner found that the Veteran had a diagnosis of hypertension, but was unable to provide an opinion as to whether the Veteran's hypertension was caused by his PTSD because the examiner found no specific record in the file "that mentioned a diagnosis of hypertension,"  and the blood pressures noted in the Veteran's private medical records were normal.  As noted above, there appear to be outstanding medical records concerning the Veteran's diagnosis of and treatment for hypertension that are not in the claims file.  As these records may provide additional information that would impact the examiner's opinion, an addendum opinion should be obtained after the missing records have been procured.

Moreover, the Board notes that the June 2014 VA examiner's opinion does not adequately address whether the Veteran's hypertension is related to his in-service exposure to herbicides.  In a June 2014 Addendum Opinion, the VA examiner opined that it is less likely than not that the Veteran's hypertension had its onset during service or is related to his in-service exposure to herbicides, stating that his blood pressure readings in service did not meet the diagnostic criteria for hypertension.  Although this statement supports the opinion that the Veteran's hypertension did not have its onset in service, there was no rationale provided for the conclusion that his hypertension was not related to his presumed exposure to herbicides.  On remand, the examiner should provide rationale as to why the Veteran's hypertension is not related to his presumed in-service exposure to Agent Orange.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, the Board notes that in his January 2012 Appellate Brief, the Veteran argues that his hypertension is secondary to his service-connected coronary artery disease (CAD).  This issue was not addressed by the June 2014 VA examiner.  On remand, the examiner should provide an opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected CAD.

Accordingly, the case is REMANDED for the following action:

1.  Send correspondence to the Veteran, copied to his representative, requesting that he provide the information and authorization necessary to obtain medical records from Dr. R.B. Weisberg, Dr. N.E. Bennett, Stuart Cardiology Group, Martin Memorial Health System, and any other health care provider who has treated him in connection with his hypertension from May 2007 to the present.  If the necessary information and authorization is provided, the identified records should be sought.

2.  Obtain any outstanding VA medical records concerning the Veteran's hypertension.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension symptoms.  He should be provided an appropriate amount of time to submit this evidence.

4.  After the above development has been completed, obtain an addendum opinion from a VA examiner concerning the current nature and etiology of the Veteran's hypertension.  A new examination is only required if deemed necessary by the examiner.  

After reviewing the claims file, including any additional records obtained, the examiner should indicate whether the Veteran has a diagnosis of hypertension.  Additionally, the examiner should address the following questions:

(i)  Is it at least as likely as not that the Veteran's hypertension was caused by his presumed exposure to herbicides during service?

(ii)  Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his PTSD?

(iii)  Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his CAD?

In providing these opinions, the examiner should consider and address the June 2007 summary provided by the Veteran's treating Vet Center health care provider concerning his PTSD symptoms, and stating that "[s]tress is an acute and chronic feature of [the Veteran's] condition and is likely to aggravate other dimensions of his health."  Additionally, the examiner should consider and address the medical literature cited in the Veteran's January 2012 Appellant Brief concerning an association between various psychosocial factors and cardiovascular disease.  See January 2012 Appellant Brief at 2.

The examiner is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The claims folder should be made available to and reviewed by the examiner.  A complete rationale for any opinion expressed must be provided.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

